Filed 11/19/15 In re G.S. CA5
Received for posting on 12/10/15

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re G.S., a Person Coming Under the Juvenile
Court Law.

MADERA COUNTY DEPARTMENT OF                                                                F071580
SOCIAL SERVICES/CHILD WELFARE
SERVICES,                                                                    (Super. Ct. No. MJP016939)

         Petitioner and Respondent,
                                                                                         OPINION
                   v.

V.K.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Madera County. Thomas L.
Bender, Judge.
         Gregory Chappel, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance made for Petitioner and Respondent.
                                                        -ooOoo-




*        Before Detjen, Acting P.J., Franson, J. and Smith, J.
       Appellant V.K. (mother) appeals from the juvenile court’s order terminating her
parental rights as to her three-year-old son, G.S., at a Welfare and Institutions Code
section 366.26 hearing.1 Mother’s court-appointed counsel filed a letter brief pursuant to
In re Phoenix H. (2009) 47 Cal.4th 835 (Phoenix H.), informing this court that he read
the entire record and could find no issues to raise on appeal. We granted mother leave to
file a letter setting forth a good cause showing that an arguable issue of reversible error
does exist.
       Mother submitted a letter asking this court to reopen G.S.’s case so that she and
her husband, G.S.’s father (hereafter “father”), could attempt to regain custody of him.
       Mother and father are residents of India. In January 2012, they were in the United
States on a temporary visa when mother gave birth to G.S. in Madera County. G.S. was
born with congenital heart disease that was diagnosed prenatally. Initially, the doctors
planned to perform three surgeries to repair the defect, anticipating that after the second
surgery G.S. would be stable enough to return to India with his parents. However, after
the first surgery, the cardiologist determined that further surgery would not correct the
problem and that G.S. needed a heart transplant. Meanwhile, mother and father left for
India in March 2012, before the first surgery.
       The medical staff attempted to convey to mother and father that G.S.’s only
chance of survival was a heart transplant but that they had to return for at least three
months for an assessment of the family in order to put G.S. on the heart transplant list.
Despite many conversations with the medical staff and social workers and promises that
they would return, mother and father did not return. Ultimately, the doctors determined
G.S. was not a transplant candidate and his condition was inoperable. He was transferred
to a sub-acute home for palliative care.


1      All further statutory references are to the Welfare and Institutions Code.


                                              2
          Meanwhile, the juvenile court appointed counsel for mother and father, adjudged
G.S. a dependent child, and, after six months, terminated reunification efforts. In
September 2013, the juvenile court conducted the initial section 366.26 hearing and
ordered adoption as G.S.’s permanent plan without terminating parental rights. In July
2014, G.S. was placed with a married couple who were both health care providers with
experience in pediatrics and who were willing to adopt him.
          In May 2015, mother appeared for the first time at a contested section 366.26
hearing and testified she did not return earlier because she was not doing well. She said
she and father communicated by e-mail with the social worker who informed her that her
parental rights could be terminated. However, she did not believe that the court would do
that because she loved G.S. “too much.” She said she planned to stay with G.S. in the
United States and she wanted custody of him so she could raise him herself. At the
conclusion of the hearing, the juvenile court terminated mother and father’s parental
rights.
          Mother contends in her letter that she and father had to leave for India because
their visas expired and they appointed a person, whom she identifies by name, to care for
G.S. until they returned. However, that person, according to mother, was unable to
arrange with Madera County Department of Social Services (department) to assume that
role. There is no mention of a person by that name in the record. Mother further
contends the department sent them notice to the wrong address in India, yet she
acknowledges that she and father were in continuous contact with the department. She
contends she was uninformed about the American legal system regarding adoption and
that she and father feel “cheated” and “kept in the dark.”
          We have reviewed the record as it relates to the section 366.26 hearing, though we
are not required to, and we find no arguable issues for briefing. (Phoenix H., supra, 47
Cal.4th at pp. 841-842.) Accordingly, we dismiss this appeal.



                                                3
                            DISPOSITION
This appeal is dismissed.




                              4